Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Applicant’s RCE filed on March 15, 2021.
Claim 20 is canceled.
Claims 1-3, 8, 10, 16-18, 22 and 25 are amended.
Claims 1-19 and 21-25 are being examined in this office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 15, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-8, 12-13, and 15-17,19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al. (US Patent No. 4,024,694, herein, Cooper) in .
Regarding claim 1, Cooper discloses a method (Fig. 3) of sealing a liner (22) to a container (18), comprising: 
aligning a liner engagement surface of a seal head (bottom surface of 98) with a liner sealing surface of the container (20) when the container is in a first position (at F in Fig. 3), wherein at least a peripheral margin of the foil liner is disposed between the liner engagement and sealing surfaces of the seal head and the container (Fig. 3), respectively; 
applying heat (via 98) between the seal head and the container to heat and attach the foil liner and the liner sealing surface of the container, which results in a sealed package (Col. 7, lns 19-26).
Cooper does not expressly disclose that the liner is a foil liner; that the container is a hot-filled container; and the steps of 
rotating the sealed package from the first position to a second position; and 
applying fluid onto at least a portion of the sealed package to cool a head space of the sealed package that is disposed between an inner surface of the container and a product packaged in the sealed package.
Abercrombie teaches sealing a foil liner (201, 103, 104 – Fig. 3, Para [0112]) to a hot-filled container (270, “hot filled” –Para [0119], Fig.14); and the steps of 
rotating the sealed package from the first position (Shown in Fig. 14) to a second position (at step 254 in Fig. 14, “inverted” – Para [0121]); 
at 254) a head space (278) of the sealed package that is disposed between an inner surface of the container and a product packaged in the sealed package (Para [0120]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the method as disclosed by Cooper with a foil liner; that the container is a hot-filled container; and the steps of rotating the sealed package from the first position to a second position; and cooling a head space of the sealed package that is disposed between an inner surface of the container and a product packaged in the sealed package as taught by Abercrombie in order to eliminate the effects of oxygen in the headspace of the container (Para [0148]).
Cooper also does not expressly disclose that the container is a glass container; and that the cooling of a head space is done by applying fluid onto an outer surface of a base of the container between 5 and 120 seconds to establish a vacuum within the sealed package and to cool a head space of the sealed package that is disposed between an inner surface of the base of the container and a product packaged in the sealed package.
Kelley teaches a glass (Para [0034]) container (200 – Fig. 2); and that the cooling (at S1210 in Fig. 12) of a head space is done by applying fluid (“a fluid, such as water, may be sprayed…to cool the container” – Para [0074]) onto an outer surface of a base of the container “for any suitable period” (Para [0076]) to establish a vacuum within the sealed package and to cool a head space of the sealed package that Para [0078]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the method as disclosed by Cooper so that that the container is a glass container; and that the cooling of a head space is done by applying fluid onto an outer surface of a base of the container between 5 and 120 seconds to establish a vacuum within the sealed package and to cool a head space of the sealed package that is disposed between an inner surface of the base of the container and a product packaged in the sealed package as taught by Kelley in order to further ensure that the sealed package is completely and evenly cooled. Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 2, Cooper in view of Abercrombie and Kelley teaches the method as recited above, wherein the first position comprises the liner sealing surface (Cooper, 20) of the container being located above the base (Cooper, 18) of the container so that the container is in an upright position (at F in Cooper, Fig. 3).

Regarding claim 3, Cooper in view of Abercrombie and Kelley teaches the method as recited above, wherein the second position comprises the liner sealing surface of the container being located below the base of the container so that the sealed package is in an inverted position (“inverted” – Abercrombie, Para [0121]).
Abercrombie, Para [0148]).

Regarding claim 5, Cooper in view of Abercrombie and Kelley teaches the method as recited above, wherein following the step of applying heat and before the step of rotating the sealed package, the method further comprises separating the seal head from the sealed package (as package moves to Station G in Cooper, Fig. 3).

Regarding claim 6, Cooper in view of Abercrombie and Kelley teaches the method as recited above, wherein following the step of applying heat and before the step of rotating the sealed package (at Abercrombie, 254), the method comprises applying the fluid to the foil liner to cool the foil liner and the head space of the sealed package that is disposed between the foil liner and the product packaged in the sealed package (Kelley, Para [0075]).
It would be obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the method as disclosed by Cooper with applying the fluid to the foil liner to cool the foil liner and the head space of the sealed package that is disposed between the foil liner and the product packaged in the sealed package as taught by Abercrombie and Kelley in order to eliminate the effects of Abercrombie, Para [0148]) and in order to ensure that the sealed package is evenly cooled.

Regarding claim 7, Cooper in view of Abercrombie and Kelley teaches the method as recited above, wherein the rotating step comprises inverting the sealed package (“inverted” – Abercrombie, Para [0121]).
It would be obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the method as disclosed by Cooper so that the rotating step comprises inverting the sealed package as taught by Abercrombie in order to eliminate the effects of oxygen in the headspace of the container (Abercrombie, Para [0148]).

Regarding claim 8, Cooper in view of Abercrombie and Kelley teaches the method as recited above, wherein the rotating step includes inverting the sealed package to an inverted position so that the liner sealing surface of the container is located below the base of the container (Abercrombie, Para [0121]), and the step of applying fluid includes the fluid cooling the head space disposed between the base of the container and the product packaged in the sealed package (Kelley, Para [0075]).
It would be obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the method as disclosed by Cooper so that the rotating step includes inverting the sealed package to an inverted position so that the liner sealing surface of the container is located below the base of the container, and the step of applying fluid includes the fluid cooling the head space disposed Abercrombie, Para [0148]) and in order to ensure that the sealed package is evenly cooled.

Regarding claim 12, Cooper in view of Abercrombie and Kelley teaches the method as recited above, wherein the step of applying fluid comprises applying the fluid for a period of 5 to 30 seconds (“for any suitable period” – Kelley, Para [0076]) to establish a vacuum within the sealed package (Kelley, Para [0078]).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the applicant’s claimed invention to modify the method as disclosed by Cooper so that the step of applying fluid comprises applying the fluid for a period of 5 to 30 seconds since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). It would be obvious to apply the fluid for a desired amount of time in order to further sterilize and extend the life of the product.

Regarding claim 13, Cooper in view of Abercrombie and Kelley teaches the method as recited above, wherein the step of applying the fluid to the foil liner comprises applying the fluid for a period of 5 to 30 seconds (“for any suitable period” – Kelley, Para [0076]).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the applicant’s claimed invention to modify the method as 

Regarding claim 15, Cooper in view of Abercrombie and Kelley teaches the method as recited above, wherein following the step of applying fluid, the method further comprises disposing the sealed package in a cooler (“tunnel” – Kelley, Para [0074]).
It would be obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the method as disclosed by Cooper so that following the step of applying fluid, the method further comprises disposing the sealed package in a cooler as taught by Kelley in order to further sterilize and extend the life of the product.

Regarding claim 16, Cooper discloses a method (Fig. 3) of sealing a liner (22) to a container (18), comprising: 
aligning a liner engagement surface of a seal head (bottom surface of 98) with a liner sealing surface of the container (20) when the container is in a first position (at F in Fig. 3), wherein at least a peripheral margin of the foil liner is disposed between the liner engagement and sealing surfaces of the seal head and the container (Fig. 3), respectively; 
via 98) between the seal head and the container to heat and attach the foil liner and the liner sealing surface of the container, which results in a sealed package (Col. 7, lns 19-26);
separating the seal head from the sealed package (as package moves to Station G in Fig. 3).
 Cooper does not expressly disclose that the liner is a foil liner; that the container is a hot-filled container; and the steps of 
applying fluid onto at least a portion of the sealed package to cool a head space of the sealed package that is disposed between an inner surface of the container and a product packaged in the sealed package;
inverting the sealed package from the first position to a second position; and 
applying the fluid onto at least a portion of the sealed package to cool the head space of the sealed package that is disposed between an inner surface of the container and the product packaged in the sealed package.
Abercrombie teaches sealing a foil liner (201, 103, 104 – Fig. 3, Para [0112]) to a hot-filled container (270, “hot filled” –Para [0119], Fig.14); and the steps of 
cooling (at 254 in Fig. 14) a head space (278) of the sealed package that is disposed between an inner surface of the container and a product packaged in the sealed package (Para [0120]);
inverting the sealed package from the first position to a second position (“inverted” – Para [0121]); and 
“subsequent to closing and sealing step 252” - Para [0121]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the method as disclosed by Cooper with a foil liner; that the container is a hot-filled container; and the steps of cooling a head space of the sealed package that is disposed between an inner surface of the container and a product packaged in the sealed package; inverting the sealed package from the first position to a second position; and cooling the head space of the sealed package that is disposed between an inner surface of the container and the product packaged in the sealed package as taught by Abercrombie in order to eliminate the effects of oxygen in the headspace of the container (Para [0148]).
Cooper also does not expressly disclose that the container is a glass container; and that the cooling of a head space is done by applying fluid onto an outer surface of a base of the container between 5 and 120 seconds to establish a vacuum within the sealed package and to cool a head space of the sealed package that is disposed between an inner surface of a base of the container and a product packaged in the sealed package.
Kelley teaches a glass (Para [0034]) container (200 – Fig. 2); and that the cooling (at S1210 in Fig. 12) of a head space is done by applying fluid (“a fluid, such as water, may be sprayed…to cool the container” – Para [0074]) onto an outer surface of a base of the container “for any suitable period” (Para [0076]) to establish a vacuum within the sealed package and to cool a head space of the sealed package that Para [0078]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the method as disclosed by Cooper so that that the container is a glass container; and that the cooling of a head space is done by applying fluid onto an outer surface of a base of the container between 5 and 120 seconds to establish a vacuum within the sealed package and to cool a head space of the sealed package that is disposed between an inner surface of a base of the container and a product packaged in the sealed package as taught by Kelley in order to further ensure that the sealed package is completely and evenly cooled. Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 17, Cooper in view of Abercrombie and Kelley teaches the method as recited above, wherein the first position comprises the liner sealing surface (Cooper, 20) of the container being located above the base (Cooper, 18) of the container so that the container is in an upright position (at F in Cooper, Fig. 3), and the second position comprises the liner sealing surface of the container being located below the base of the container so that the sealed package is in an inverted position (“inverted” – Abercrombie, Para [0121]).
It would be obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the method as disclosed by Cooper Abercrombie, Para [0148]).

Regarding claim 19, Cooper in view of Abercrombie and Kelley teaches the method as recited above, wherein the three steps of applying fluid include applying the fluid for a period of 5 to 30 seconds, respectively (“for any suitable period” – Kelley, Para [0076]).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the applicant’s claimed invention to modify the method as disclosed by Cooper so that the three steps of applying fluid include applying the fluid for a period of 5 to 30 seconds, respectively, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). It would be obvious to apply the fluid for a desired amount of time in order to further sterilize and extend the life of the product.

Regarding claim 21, Cooper in view of Abercrombie and Kelley teaches the method as recited above, further comprising: 
inverting the sealed package from the second position to the first position (“inverted” – Abercrombie, Para [0121]); and 
“subsequent to closing and sealing step 252” - Abercrombie, Para [0121]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the method as disclosed by Cooper with inverting the sealed package from the second position to the first position; and applying the fluid to the foil liner to cool the foil liner and the head space of the sealed package that is between the foil liner and the product packaged in the sealed package as taught by Abercrombie and Kelley in order to eliminate the effects of oxygen in the headspace of the container (Abercrombie, Para [0148]) and to ensure that the sealed package is evenly cooled.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al. (US Patent No. 4,024,694, herein, Cooper) in view of Abercrombie, III et al. (US Pub. No. 2005/0155325 A1, herein, Abercrombie), further in view of Kelley (US Pub. No. 2015/0375884 A1) and Le Goff-Larroche et al. (US Pub. No. 2010/0218460 A1, herein, Larroche).
Regarding claim 4, Cooper in view of Abercrombie and Kelley teaches the method as recited above. 
Cooper in view of Abercrombie and Kelley does not expressly disclose that following the aligning step and before the step of applying heat, the method further 
Larroche teaches passing the fluid through one or more fluid paths in the seal head, out of the seal head, and towards the foil liner (Para [0049]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the method as disclosed by Cooper in view of Abercrombie and Kelley with passing the fluid through one or more fluid paths in the seal head, out of the seal head, and towards the foil liner as taught by Larroche in order to save time during the method of sealing the liner to the container.

Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al. (US Patent No. 4,024,694, herein, Cooper) in view of Abercrombie, III et al. (US Pub. No. 2005/0155325 A1, herein, Abercrombie) and further in view of Kelley (US Pub. No. 2015/0375884 A1) and Boyd (US Pub. No. 2003/0110736 A1).
Regarding claim 9, Cooper in view of Abercrombie and Kelley teaches the method as recited above.
Cooper in view of Abercrombie and Kelley does not expressly disclose that following the rotating step, the method further comprises pasteurizing an interior of the foil liner with the product packaged in the sealed package.
Boyd teaches the step of pasteurizing an interior of the foil liner with the product packaged in the sealed package (Para [0037]).


Regarding claim 18, Cooper in view of Abercrombie and Kelley teaches the method as recited above.
Cooper in view of Abercrombie and Kelley does not expressly disclose that following the step of inverting the sealed package from the first position to a second position and before the step of applying the fluid onto the base the container, the method further comprises pasteurizing an interior of the foil liner with the product packaged in the sealed package.
Boyd teaches that following the step of inverting the sealed package from the first position to a second position and before the step of applying the fluid onto the base the container, the method further comprises pasteurizing an interior of the foil liner with the product packaged in the sealed package (Para [0037]).
It would be obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the method as disclosed by Cooper in view of Abercrombie and Kelley does not expressly disclose with pasteurizing an interior of the foil liner with the product packaged in the sealed package as taught by Boyd in order to further sterilize and extend the life of the product.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abercrombie, III et al. (US Pub. No. 2005/0155325 A1, herein, Abercrombie) and in view of Kelley (US Pub. No. 2015/0375884 A1).
Regarding claim 22, Abercrombie disclose a method (Fig. 14) of cooling a hot-filled (“hot filled” –Para [0119]), sealed package (270), including a foil liner (201, 103, 104 – Fig. 3, Para [0112]) sealed to a container, the method comprising the steps of: 
a) cooling (at 254) the foil liner (Para [0120]); 
b) inverting the sealed package from a first position to a second position (“inverted” – Para [0121]); and 
c) cooling the sealed package (“subsequent to closing and sealing step 252” - Para [0121]).
Abercrombie does not expressly disclose that the container is a glass container; and that the cooling step is done by applying a cooling fluid to an outer surface of a base of the container between 5 and 120 seconds to establish a vacuum within the sealed package and to cool a head space of the sealed package that is disposed between an inner surface of the base of the container and a product packaged in the sealed package.
Kelley teaches a glass (Para [0034]) container (200 – Fig. 2); and that the cooling step (at S1210 in Fig. 12) is done by applying a cooling fluid (“a fluid, such as water, may be sprayed…to cool the container” – Para [0074]) onto an outer surface of a base of the container “for any suitable period” (Para [0076]) to establish a vacuum within the sealed package and to cool a head space of the sealed package that Para [0078]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the method as disclosed by Abercrombie so that the container is a glass container; and that the cooling step is done by applying a cooling fluid to an outer surface of a base of the container between 5 and 120 seconds to establish a vacuum within the sealed package and to cool a head space of the sealed package that is disposed between an inner surface of the base of the container and a product packaged in the sealed package as taught by Kelley in order to further ensure that the sealed package is completely and evenly cooled. Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claims 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abercrombie, III et al. (US Pub. No. 2005/0155325 A1, herein, Abercrombie) in view of Kelley (US Pub. No. 2015/0375884 A1) and further in view of Boyd (US Pub. No. 2003/0110736 A1).
Regarding claim 23, Abercrombie in view of Kelley teaches the method as recited as recited above.
Abercrombie in view of Kelley does not expressly disclose the step of d) refrigerating the sealed package.
Boyd the step of d) refrigerating the sealed package (Para [0036]).


Regarding claim 24, Abercrombie in view of Kelley teaches the method as recited above.
Abercrombie in view of Kelley does not expressly disclose that step b) inverting the sealed package includes pasteurizing an interior of the foil liner with a product packaged in the sealed package.
Boyd teaches pasteurizing an interior of the foil liner with a product packaged in the sealed package (Para [0037]).
It would be obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the method as disclosed by Abercrombie in view of Kelley so inverting the sealed package includes pasteurizing an interior of the foil liner with a product packaged in the sealed package as taught by Boyd in order to further sterilize and extend the life of the product.

Allowable Subject Matter
Claims 10-11, 14 and 25 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record fails to disclose or make obvious the claimed invention including the following features:
rotating the sealed package from the second position to the first portion
inverting the sealed package from the second position to the first position
The combination of the claimed limitations are novel and found to be allowable over the prior art. The cited references taken singly or in combination do not anticipate or make obvious the Applicant’s claimed invention.

Response to Arguments
Applicant’s arguments, see Pages 9-11, filed March 15, 2021, with respect to the rejection(s) of claim(s) 1-9, 12-13, and 15-24 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference(s).
Examiner relies on the combination of Cooper in view of Abercrombie with the newly found prior art reference of Kelley as cited above to further teach the newly amended limitations.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELSEA E STINSON whose telephone number is (571)270-1744.  The examiner can normally be reached on M-F 8am-4:30pm, Alt. Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

March 24, 2021
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731